MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Dec 18 2018, 10:19 am
regarded as precedent or cited before any
                                                                         CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                         Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Leann C. Smith,                                          December 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-487
        v.                                               Appeal from the Dearborn Circuit
                                                         Court
State of Indiana,                                        The Honorable James D. Humphrey,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         15C01-1508-F5-59



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-487 | December 18, 2018             Page 1 of 4
                                          Case Summary
[1]   Leann C. Smith (“Smith”) pled guilty to Battery, as a Level 5 felony,1 and was

      placed on probation. Following the revocation of her probation, she appeals,

      presenting the single issue of whether the trial court abused its discretion in

      imposing a probation violation sanction. We affirm.



                                Facts and Procedural History
[2]   On March 17, 2016, Smith pled guilty to one count of Battery, by means of a

      deadly weapon. She was sentenced to six years imprisonment, with four years

      and 270 days suspended to probation. On January 12, 2017, Smith submitted a

      drug screen that tested positive for methamphetamine and buprenorphine. On

      January 25, 2017, the trial court issued a warrant for Smith’s arrest. She failed

      to appear at a scheduled probation appointment on February 14, 2017. She had

      no further contact with the probation department before her arrest in December

      of 2017.


[3]   On December 18, 2017, the State filed a petition to revoke Smith’s probation,

      alleging that she had submitted a positive drug screen, she had failed to attend

      an appointment on February 14, 2017, and she had failed to contact her

      probation officer thereafter. At a revocation hearing conducted on January 18,

      2018, Smith admitted to those allegations. The trial court revoked Smith’s




      1
          Ind. Code § 35-42-2-1(g)(2).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-487 | December 18, 2018   Page 2 of 4
      probation and ordered her to serve four years of the previously-suspended

      sentence. Smith now appeals.



                                Discussion and Decision
[4]   Smith argues that the sanction imposed is unduly harsh. More particularly, she

      characterizes the violations as isolated and technical.


[5]   Probation is a matter of grace left to trial court discretion, not a right to which a

      criminal defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).

      The trial court determines the conditions of probation, and if the conditions are

      violated, the trial court may impose one of three types of sanctions: (1)

      continue the person on probation with or without modification; (2) extend the

      probationary period; or (3) order execution of all or part of the sentence that

      was suspended at the time of the initial sentencing. See Ind. Code § 35-38-2-

      3(g); Prewitt, 878 N.E.2d at 188.


[6]   We review a sanction imposed following revocation of probation for an abuse

      of discretion. Id. An abuse of discretion occurs where the decision is clearly

      against the logic and effect of the facts and circumstances before the trial court.

      Id.


[7]   Smith violated her probation a mere two months after her sentence suspension.

      She then absconded from the supervision of the probation department for

      nearly one year. She admittedly abused drugs after the initial drug screen and

      failed to avail herself of substance abuse treatment offered to her as part of her

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-487 | December 18, 2018   Page 3 of 4
      probation. She has a significant criminal record, including three felonies. As

      Smith has displayed an unwillingness to avail herself of rehabilitative efforts, we

      find no abuse of the trial court’s discretion in ordering Smith to serve four years

      of her original sentence.


[8]   Affirmed.


      Bradford, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-487 | December 18, 2018   Page 4 of 4